 

Exhibit 10.4

 

EXECUTION VERSION

 

SIDE LETTER BETWEEN RENTECH AND GSO

 

To:

Rentech, Inc. (“Rentech”)

Rentech Nitrogen Holdings, Inc. (“Holdings”)

DSHC, LLC (“DSHC”)

10877 Wilshire Boulevard, 10th Floor

Los Angeles, California  90024

 

From:

GSO Capital Partners LP (“GSO”)

345 Park Avenue, 31st floor

New York, NY 10154

 

Date: April 4, 2016

Dear Ladies and Gentlemen:

This side letter (“Side Letter”) is entered into in connection with (i) the
Agreement and Plan of Merger (the “Merger Agreement”), dated as of August 9,
2015, by and among CVR Partners, LP (the “Partnership”), Lux Merger Sub 1 LLC,
Lux Merger Sub 2 LLC, Rentech Nitrogen Partners, L.P. and Rentech Nitrogen GP,
LLC, (ii) the issuance of common units representing limited partner interests in
the Partnership (“Common Units”) on the Closing Date (as defined in the Merger
Agreement) pursuant to the Merger Agreement, and (iii) the agreements between
Rentech and/or its subsidiaries and affiliates of GSO Capital Partners LP
pursuant to (x) that certain Preferred Equity Exchange and Discharge Agreement,
dated as of April 1, 2016, by and between Rentech, DSHC, each of the Holders
listed on Exhibit A thereto and GSO Capital Partners LP (the “Exchange
Agreement”), and (y) the repayment of a portion of the Tranche A Loans (as
defined in that certain Second Amended and Restated Term Loan Credit Agreement,
dated as of April 1, 2016, among Holdings, the lenders party thereto, and Credit
Suisse AG, Cayman Islands Branch) (the “Credit Agreement”).

Reference is made to:

 

a)

the Transaction Agreement, made and entered into as of August 9, 2015 by and
among the Partnership, Coffeyville Resources, LLC, Rentech, DSHC and Holdings
(the “Transaction Agreement”); and

 

b)

the Registration Rights Agreement, made and entered into as of August 9, 2015 by
and among the Partnership, Coffeyville Resources, LLC, DSHC and Holdings (the
“Registration Rights Agreement”).

 

--------------------------------------------------------------------------------

 

It is agreed as follows:

Transaction Agreement

With respect to Rentech’s, DSHC’s and/or Holdings’ rights as set forth in
Section 3.02 and Section 3.03 of the Transaction Agreement, each of Rentech,
DSHC and Holdings agrees, for so long as any fund or investment vehicles managed
by or affiliated with GSO Capital Partners LP (any and all such funds or
investment vehicles, the “GSO Funds”) holds Common Units:

 

a)

not to waive or modify such rights in a manner that would be adverse to the GSO
Funds’ rights under this Side Letter without GSO’s prior written consent;

 

b)

to the extent Rentech, DSHC and/or Holdings, individually or collectively, has
the right to designate two directors, to permit GSO to name one of the two
designees;

 

c)

to the extent Rentech, DSHC and/or Holdings, individually or collectively, has
the right to designate one director, to permit GSO to name such designee to the
extent, and so long as, the GSO Funds hold more Common Units than Rentech, DSHC
and Holdings, collectively; and

 

d)

to exercise any rights it may have with respect to such GSO-named designee as
may be reasonably directed by GSO.

The matters covered under this Transaction Agreement section shall be referred
to herein as the “Board Designation Matters”.

Registration Rights Agreement

With respect to the Registration Rights Agreement, and in connection with the
transfer of Common Units by Holdings to the GSO Funds, each of Holdings and DSHC
hereby:

 

a)

assigns to the GSO Funds all of the rights that may be assigned to each such GSO
Fund as a Holder (as defined in the Registration Rights Agreement) of
Registrable Securities (as defined in the Registration Rights Agreement), in
accordance with and as contemplated by, and subject to the conditions in,
Section 2.11 of the Registration Rights Agreement; provided, that,
notwithstanding anything to the contrary contained herein, none of Rentech, DSHC
or Holdings are assigning any of their rights under Section 2.03(c) of the
Registration Rights Agreement to the GSO Funds;

 

b)

agrees to provide to the GSO Funds, as promptly as practicable, and in any event
on a sufficiently timely basis so that the GSO Funds may exercise their
resulting rights, any notice Holdings or DSHC receives with respect to the
Registration Rights Agreement or any offering of units representing limited
partnership interests in the Partnership to which such Registration Rights
Agreement applies; and

2

--------------------------------------------------------------------------------

 

 

c)

agrees not to waive or modify any rights under the Registration Rights Agreement
in a manner that would be adverse to the GSO Funds’ rights under this Side
Letter without the prior written consent of the GSO Funds. 

The matters covered under this Registration Rights Agreement section shall be
referred to herein as the “Registration Rights Matters”.

Miscellaneous

Together with the Exchange Agreement, the Credit Agreement and the Registration
Rights Agreement, this Side Letter sets forth the entire understanding between
the parties concerning the subject matter thereof and supersedes all their
previous communications on the topic.  The parties may amend or supersede this
Side Letter only by a written instrument executed and delivered by the parties
hereto or their respective permitted successors and assigns.  No assignment of
this Side Letter or of any rights or obligations hereunder may be made by any
party hereto without the prior written consent of the other parties hereto;
provided, however, that GSO Capital Partners LP may provide any such consent on
behalf of the GSO Funds party hereto.  No waiver, termination or cancellation of
this Side Letter shall be effective unless made in writing and signed by the
party against whom enforcement is sought.  This Side Letter may be executed by
facsimile or pdf and in two or more counterparts, each of which shall be deemed
to be an original, but all of which shall constitute one and the same
agreement.  This Side Letter shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed entirely within such State, without regard to the conflicts of law
principles of such State.

The covenants set forth in this Side Letter shall terminate and be of no further
force or effect upon the earlier of (a) the mutual written agreement of the
parties hereto or (b) entry into an agreement between the GSO Funds and the
Partnership (and/or its affiliates) on the Board Designation Matters and the
Registration Rights Matters (“CVR Agreement”).  The GSO Funds agree to inquire
with the Partnership regarding entry into the CVR Agreement after the date
hereof.

 

[Signature Pages Follow]

 

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Side Letter has been executed by the parties hereto and
is intended to be and is hereby delivered on the date first before written.

 

RENTECH, INC.

 

By:

 

  /s/ Jeffrey R. Spain

 

 

 

Name: Jeffrey R. Spain

 

 

 

Title:  CFO, SVP

 

 

RENTECH NITROGEN HOLDINGS, INC.

 

By:

 

  /s/ Jeffrey R. Spain

 

 

 

Name: Jeffrey R. Spain

 

 

 

Title:  SVP

 

 

DSHC, LLC

 

By:

 

  /s/ Paul Summers

 

 

 

Name: Paul Summers

 

 

 

Title:  Vice President

 

 

 

 

[GSO_RTK Side Letter]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Side Letter has been executed by the parties hereto and
is intended to be and is hereby delivered on the date first before written.

 

GSO CAPITAL PARTNERS LP

 

By:

 

  /s/ Marisa Beeney

 

 

 

Name:  Marisa Beeney

 

 

 

Title:  Authorized Signatory

 

 

GSO SPECIAL SITUATIONS FUND LP

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP

GSO CREDIT-A PARTNERS LP

GSO COASTLINE CREDIT PARTNERS LP

GSO CACTUS CREDIT OPPORTUNITIES FUND LP

 

By:

 

GSO Capital Partners LP, as Investment Manager

 

By:

 

  /s/ Marisa Beeney

 

 

 

Name:  Marisa Beeney

 

 

 

Title:  Authorized Signatory

 

 

GSO ADGM II NITRO BLOCKER LLC

GSO SSOMF NITRO BLOCKER LLC

STEAMBOAT NITRO BLOCKER LLC  

 

By:

 

  /s/ Marisa Beeney

 

 

 

Name:  Marisa Beeney

 

 

 

Title:  Authorized Signatory

 

 

[GSO_RTK Side Letter]